                     Case 8:18-bk-03690-MGW                 Doc 41    Filed 01/16/19      Page 1 of 1

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                TAMPA DIVISION
 
 
                                                              Case No: 8:18-bk-03690-MGW
    In Re:                                                    Chapter 13
 
 
 
    ROGER L. DALEIDEN

                                              /
 
                                             REPORT OF UNCLAIMED FUNDS
 
             After making distributions of monies received in this case, the Chapter 13 Standing Trustee states that all checks

    issued prior to November 20, 2018, have cleared with exception of the following:

 
         Check Number                              Amount                           Claimant Name & Address
          114395                                  $225.00                       Roger L. Daleiden
                                                                                c/o Yennes Law, PLLC
                                                                                13141 N. Dale Mabry Hwy, Suite D
                                                                                Tampa, FL 33618


             Pursuant to the provisions of 11 U.S.C. Section 347, the Trustee submits these funds totaling $225.00 for this

case, which is payable to Clerk, U.S. Bankruptcy Court/Court Registry.

Dated: January 16, 2019.
 
 


                                                   /s/ Kelly Remick
                                                   Kelly Remick
                                                   Chapter 13 Standing Trustee
                                                   P.O. Box 6099
                                                   Sun City Center, FL 33571-6099
                                                   Phone (813) 658-1165
                                                   Fax (813) 658-1166




Cc: Clerk, U.S. Bankruptcy Court/Court Registry
